Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed March 30, 2020.  Claims 1-12 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (No priority claim is noted if that is correct there is nothing to update.  If there is a priority claim the sooner it is brought up the better for everyone.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Shang et al. (USPG 2010/0030,817 A1).
As per claim 1 Shang teaches:   
A system comprising: 
one or more edge devices communicatively coupled to a transaction datastore, the transaction datastore configured to act as a system of record for one or more applications; (see at least Shang paragraph 005)  
a backend computing network hosting one or more applications; (see at least Shang paragraph 005)
wherein the one or more edge devices are configured to perform: 
receiving, from a client computing device, a request for transaction information for the one or more applications; (see at least Shang paragraph 005)
see at least Shang paragraph 005)
As per claim 2 Shang teaches: 
The system of claim 1, wherein the request for transaction information is a request for a balance of a label from one or more applications which use the balance of the label to determine whether to allow one or more transactions. (see at least Shang paragraph 005  The balance of a label is just one more piece of data stored in the database.)
As per claim 3 Shang teaches:
The system of claim 1, wherein the backend computing network is configured to perform: 
receiving an update to one or more records in the transaction datastore; (see at least Shang paragraphs 006-7  Updating the databases to maintain synchronization.)
updating a central repository stored at the backend computing network; (see at least Shang paragraphs 006-7  Updating the databases to maintain synchronization.)
using one or more webhooks to update the transaction datastore in response to updating the central repository. (see at least Shang paragraphs 006-7  Updating the databases to maintain synchronization.)
As per claim 4 Shang teaches:
The system of claim 3, wherein receiving the update to one or more records in the transaction datastore comprises receiving a request to transfer funds from an see at least Shang paragraph 005  The transfer of funds is just one more piece of data stored in the database.)
As per claim 5 Shang teaches:
The system of claim 1, further comprising: 
a second edge device coupled to a second transaction datastore, the second transaction datastore mirroring the transaction datastore coupled to the one or more edge devices, the second edge device being configured to perform: (see at least Shang paragraph 005  Multiple copies includes a second copy)  
receiving, from a second client computing device, a second request for transaction information;  (see at least Shang paragraph 005  Multiple copies includes a second copy)  
without forwarding the request from the second edge device, responding to the second request for transaction information with data stored in the second transaction datastore. (see at least Shang paragraph 005  Multiple copies includes a second copy)
	As per claim 7 Shang teaches:
A method comprising: 
storing, at a particular application edge device, a transaction datastore which acts as a system of record for one or more applications; (see at least Shang paragraph 005)
receiving, at the particular application edge device from a client computing device, a request for transaction information; (see at least Shang paragraph 005)
see at least Shang paragraph 005)
As per claim 8 Shang teaches:
The method of claim 7, wherein the request for transaction information is a request for a balance of a label from one or more applications which use the balance of the label to determine whether to allow one or more transactions. (see at least Shang paragraph 005  The balance of a label is just one more piece of data stored in the database.)
As per claim 9 Shang teaches: 
The method of claim 7, further comprising: 
receiving, at a backend service, an update to one or more records in the transaction datastore; (see at least Shang paragraphs 006-7  Updating the databases to maintain synchronization.)
using one or more webhooks to update the transaction datastore stored at the particular application edge device. (see at least Shang paragraphs 006-7  Updating the databases to maintain synchronization.)
As per claim 10 Shang teaches: 
The method of claim 9, wherein receiving the update to one or more records in the transaction datastore comprises receiving a request to transfer funds from an account corresponding to the client computing device. (see at least Shang paragraph 005  The transfer of funds is just one more piece of data stored in the database.)
As per claim 11 Shang teaches: 
The method of claim 7, further comprising: 
storing, at a second application edge device, a second transaction datastore which mirrors the transaction datastore stored at the particular application edge device; (see at least Shang paragraph 005  Multiple copies includes a second copy)
receiving, at the second application edge device from a second client computing device, a second request for transaction information; (see at least Shang paragraph 005  Multiple copies includes a second copy)
without forwarding the request from the second application edge device, responding to the request for transaction information with data stored in the second transaction datastore. (see at least Shang paragraph 005  Multiple copies includes a second copy)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (USPG 2010/0030,817 A1) in view of Novotny et al. (USPG 2021/0149,775 A1).   
As per claims 6 and 12 while Shang is not explicit about using the a certificate to authenticate the client computing device prior to responding to the request for transaction information but Novotny teaches requiring possession of such a certificate to conduct transactions on a distributed database such as blockchain.  (see at least Novotny paragraphs 61 and 63)  Therefore it would have been obvious to a person of ordinary skill in the art of distributed databases to require the possession of a proper certificate to perform operations with a database.  Since it is solving a known problem of system security in a known way with an expectation of success.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696